UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6775



CALVIN BERNARD GREEN,

                                                Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:99-cr-00032-jct; 7:07-cv-00231-mfu)


Submitted:   August 23, 2007                 Decided:   August 30, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Bernard Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Calvin Bernard Green appeals the district court’s final

order   dismissing     Green’s      “Motion    for    Relief    from

Judgment/Independent Action” as frivolous and striking the same

from the active docket of the court.     We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.    Green v. United States, No.

7:99-cr-00032-jct (W.D. Va May 14, 2007).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                 - 2 -